Citation Nr: 0827477	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for postoperative residuals of a cervical spine injury. 
  
2.  Entitlement to an initial rating in excess of 20 percent 
for radicular symptoms of the dominant left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 2004 until April 
2005.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

The only issue certified for appellate review was entitlement 
to a higher rating for a cervical spine disorder.  However, 
the Board finds that consideration of the appropriate rating 
for the neurological deficits due to the disorder of the 
cervical spine, such as the rating for the neurological 
impairment of the left upper extremity, is appropriately 
before the Board as well.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
postoperative residuals of a cervical spine injury have been 
manifested by subjective complaints of pain, productive of 
limited motion but without any showing of unfavorable 
ankylosis of the entire cervical spine. 

2.   The veteran is left-hand dominant; therefore, his left 
arm is his major (dominant) extremity.

3.  Throughout the rating period on appeal, the veteran's 
radicular symptoms of the left upper extremity have been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals moderate, but not severe, 
neurologic symptomatology of the major extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a cervical spine injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5243 (2007).  

2.  The criteria for entitlement to an initial evaluation of 
30 percent, but no higher, for radicular symptoms of the 
major left upper extremity have been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.69, 4.124a, DC 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for his postoperative 
residuals of a cervical spine injury, and his radicular 
symptoms of the left upper extremity. As such, the claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

I.  Increased Rating for Post Operative Residuals of a 
Cervical Spine Injury. 
  
Service connection for postoperative residuals of a cervical 
spine injury was initially granted in an October 2005 rating 
decision.  At that time, a 30 percent evaluation, effective 
April 19, 2005 was granted pursuant to DC 5243.  The veteran 
contends that his symptoms are of such severity as to warrant 
an increased rating throughout the rating period on appeal. 

Diagnostic Code 5243 contemplates intervertebral disc 
syndrome, which is evaluated under the general rating formula 
for diseases and injuries of the spine.  
In order to warrant a disability rating in excess of 30 
percent, under that general rating formula, the evidence must 
show the following:

*	Unfavorable ankylosis of the entire cervical spine (40 
percent under General Rating Formula for Diseases and 
Injuries of the Spine); or
*	Incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent under Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  The Board has reviewed VA examination reports dated 
in September 2005 and May 2006 and finds that neither 
demonstrates unfavorable ankylosis of the entire cervical 
spine, or disability comparable therewith. 

These reports however, did indicate significant limitation of 
motion.  For example, upon VA examination in September 2005 
forward flexion of the cervical spine was limited to 10 
degrees, with pain noted throughout the range of 0-10 
degrees.  The May 2006 examination report showed cervical 
flexion and extention to 10 degrees, with pain.  The 
examiners in September 2005 and May 2006 further noted that 
the veteran complained of stiffness in his neck.  
Additionally, an addendum to the May 2006 VA examination 
report indicates that a cervical film completed in February 
2006 showed an anterior cervical fusion of C3 and C4.  It 
should be noted following his neck injury in April 2002, the 
veteran underwent a C3-C4 anterior cervical diskectomy and 
fusion.  Nevertheless, neither of the VA examinations 
contains a finding of unfavorable ankylosis of the entire 
cervical spine. 

The Board acknowledges that additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination must be considered in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, the veteran reported neck pain in his October 
2005 notice of disagreement.  He described that he has 
constant pain, fatigue, a lack of endurance, and considerable 
discomfort as a result of his neck injury.  He indicated that 
at certain points in the day he is left totally paralyzed 
because of the level of pain and discomfort that he is in.  
In his December 2005 substantive appeal, the veteran 
indicated that "due to pain that I am suffering in my upper 
spinal area of my neck, I currently have 0 degrees range of 
motion (head lateral movement) up and down or left and right.  
I turn my entire body to look left and right." 

The veteran also reported neck pain at a March 2006 Decision 
Review Officer (DRO) Hearing.  The veteran described wearing 
a cervical collar to sleep, additionally commenting that if 
he is in a lot of pain at work he will wear the soft collar 
during lunch to help.  He also complained of stiffness and 
discomfort in his neck and described taking muscle relaxers 
on an as needed basis to deal with the pain. 

He additionally reported neck pain at both his September 2005 
and May 2006 VA examinations.  At his September 2005 
examination he described the severity of his pain as 
moderate, and the frequency of his pain as frequent.  In May 
2006 the veteran indicated that since discharge he has 
continued with pain and now has stiffness and constant pain 
in his neck.  He further described that the pain extends into 
both shoulders and into his left upper extremity down to the 
hand. 

The veteran also reported constant neck pain in a June 2008 
statement in support of his claim indicating that he has 
"increased lack of mobility in my neck, increased lack of 
mobility in my left arm (my writing hand), extreme pain in my 
neck/shoulders and arms down to my fingertips."  He further 
commented that as a result of his lack of mobility he is 
confined to his home unless he absolutely needs to leave and 
can no longer leave his home to go to work.  However, the VA 
examination of May 2006 contained contradictory information.  

While acknowledging the complaints and findings of pain as 
detailed above, the Board finds that such pain and functional 
limitation has already been contemplated in the assignment of 
the 30 percent rating.  As the veteran's disability picture 
is not comparable to unfavorable ankylosis of the entire 
cervical spine, the next-higher 40 percent rating is not 
appropriate here. 

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating in this case.

II.  Increased Rating for Radicular Symptoms of the Left 
Upper Extremity. 

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned a 
separate 20 percent evaluation for radicular symptoms of the 
left upper extremity associated with his postoperative 
residuals of a cervical spine injury pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Here, as the evidence shows 
that the veteran is left-hand dominant, as testified by the 
veteran at a March 2006 DRO hearing, his left arm is his 
major extremity.

As the veteran's neurologic abnormality pertains to his left 
upper extremity, he is entitled to a rating for his dominant, 
"major" arm as opposed to his "minor" arm.  It appears 
that in its rating, the RO rated the veteran at 20 percent 
under a "minor" median nerve analysis. 

Under the correct code section, a 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve, major.  In order to be entitled to the next-higher 50 
percent rating, the evidence must show severe incomplete 
paralysis of the median nerve, major.   

The Board finds support for an evaluation of 30 percent for 
the veteran's left upper extremity due to neurologic 
manifestations of his cervical back disability.  In so 
finding, it is noted that a September 2005 VA examination 
report showed that there was left upper extremity radiation 
of neck pain with hand numbness.  

A May 2006 VA examination report noted "decreased sensation 
to the pinprick ... includ(ing) the arm, forearm, hands and 
fingers."  The report also notes that the veteran has an 
ability to grip his left hand, albeit his grip was 50 percent 
weaker on his left side than his right.  The examiner 
diagnosed the veteran with decreased sensory function and 
motor weakness of the left upper extremity.  

The Board finds that the pertinent post-service evidence, as 
detailed above, reveals moderate, but not severe, neurologic 
manifestations of a cervical back disability.  The Board has 
considered whether staged ratings are appropriate, but finds 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).  

In conclusion, the veteran is entitled to a 30 percent 
evaluation throughout the rating period on appeal with 
respect to his claim for radicular symptoms of the dominant 
left upper extremity.  An initial evaluation in excess of 30 
percent for radicular symptoms of the dominant left upper 
extremity is not warranted for any portion of the rating 
period on appeal; as severe incomplete paralysis of the 
dominant median nerve is not shown.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in September 
2005 and May 2006,  he was afforded formal VA examinations. 
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an initial rating in excess of 30 percent for 
postoperative residuals of a cervical spine injury, is 
denied.

An initial evaluation of 30 percent for radicular symptoms of 
the dominant left upper extremity is granted, subject to the 
rules governing payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


